Title: To James Madison from William Ellery, 14 January 1804 (Abstract)
From: Ellery, William
To: Madison, James


14 January 1804, Newport. “At the request of James Tabor of New Bedford State of Massachusetts I now send you papers relative to the citizenship of Godfrey Hyer, and his impressment into the British Service. Mr. Tabor who married Hyer’s Sister, and to whom his letter from Liverpool is addressed, informs me that he had been absent many years, and that the last account they had concerning him was, that about six or seven years ago he was at New York. He left this State before Certificates of citizenship were granted. There is no doubt of his being an American Citizen, and I am sure you will take such measures to effect his discharge as you shall judge proper.”
 

   
   RC (DNA: RG 59, Records Relating to Impressed Seamen, 1794–1815, Misc. Correspondence, box 5). 1 p. Enclosures not found.


